EXHIBIT 99.33 CONSENT OF MIKE JOHNSON The undersigned hereby consents to reference to the undersigned’s name included or incorporated by reference in the Annual Report on Form 40-F being filed by Mercator Minerals Ltd. with the United States Securities and Exchange Commission in connection with (1) the Preliminary Economic Assessment El Creston Project Opodepe, Sonora, Mexico dated December 16, 2010 (the “PEA Report”) and (2) the annual information form of the Corporation dated March 30, 2012, which includes reference to my name in connection with information relating to the PEA Report and the properties described therein. Date: March 30, 2012 /s/ Mike Johnson Mike Johnson, P.Geo.
